Whereas, on the 5th day of April, 1980, Wilbur S. Stakes was indefinitely suspended from the practice of law in the State of Kansas (State v. Stakes, 227 Kan. 711, 608 P.2d 997); and
Whereas, on the 12th day of March, 1984, the respondent pled guilty in the United States District Court for the District of Kansas to one count of wire fraud in violation of 18 U.S.C. § 1343 (1982), which plea was duly accepted by the court and a conviction entered thereon; and
Whereas, on the 22nd day of March, 1984, an order was issued by this court for the respondent to appear, in person or by counsel, before this court on the 27th day of April, 1984, to show cause, if any, why he should not be disbarred from the practice of law in Kansas; and
Whereas, on March 26, 1984, a copy of said order was duly served by United States certified mail upon the respondent, upon his counsel Thomas J. Cox, Kansas City, Missouri, and upon his counsel Robert W. Feiring, Kansas City, Kansas; and
Whereas, no response was made to such order; and
Whereas, this court finds that the respondent should be disbarred from the practice of law in Kansas.
Now, Therefore, It is Ordered that Wilbur S. Stakes be and he is hereby disbarred from the practice of law in the State of Kansas.
It is Further Ordered that this order shall be published in the official Kansas Reports and that the costs herein be assessed to the respondent.
Effective this 3rd day of May, 1984.